DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuff (US 2020/0005634) in view of Cai (US 9,159,252). 
Regarding claim 1, Shuff discloses an apparatus comprising: an elongated assembly (e.g. light emitting diode light strips 180, flat panel display 200, see Figs. 3, 5, and 14, Para. 0101, 0102); one or more light sources (130, 132, 134, see Fig. 3, Para. 0101) configured to be placed in the enclosure side walls consist of a white translucent or opaque plastic material allowing visibility of Red, Yellow and Green colors without distortion (see Para. 0050); an electrically conductive material (e.g. electrical power wiring, see Para. 0097, 0151) configured to electrically connect the one or more light sources; wherein the electrical power wiring is enclosed within the support pole (102, Para. 0097), wherein the elongated assembly is configured to be affixed to and align with a front of a sign post (e.g. stop sign plate 110, see Figs. 1 and 2A, Para. 0087 and 0097) along a length of the sign post, and wherein the electrically conductive material is configured to be connected to a controller (150, see Fig. 2C, Para. 0087, 0093, 0107) to control flashing of the one or more light sources (see Para. 0117), each LED light strip may include a flexible plastic material affixed with LED lights (see Para. 0022).
However, Shuff does not explicitly disclose the elongated assembly having one or more channels; the one or more light sources configured to be placed within the one or more channels; and a covering material configured to cover the electrically conductive material to provide a waterproof seal.
Cai teaches an apparatus comprising: an elongated assembly (luminous frame A) having one or more channels (concave back side 12, see Fig. 3, Col. 2; lines 60-65); one or more light sources (LED component 32, see Figs. 3 and 6, Col. 3 lines 39-47) configured to be placed within the one or more channels; an electrically conductive material (conductor wires 33, see Figs. 5 and 6) configured to electrically connect the one or more light sources; and a covering material (waterproof transparent cover 20, waterproof layer 34, see Fig. 6, Col. 3 lines 17-38, 48-54) configured to cover the electrically conductive material to provide a waterproof seal, wherein the elongated assembly is configured to be affixed to and align with a front of a sign post (01, Fig. 1, see Col. 2; lines 53-59) along a length of the sign post.
Therefore, in view of Cai, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify elongated assembly of Shuff to include one or more channels so that the one or more light sources can to be placed within the one or more channels for the purpose of providing a more efficient cover around the light source. One would have been motivated to make this combination to provide an improved frame section around the light source.

Regarding claim 2, Shuff further discloses a first dimension of the elongated assembly is approximately equal to a width of a front surface of the sign post (110, see Fig. 14, Para. 0102).

Regarding claim 3, Shuff further discloses the one or more light sources include light emitting diodes (LEDs) (see Para. 0095).

Regarding claim 5, Shuff further discloses the LEDs include one or more of red (130), yellow (132), green (134) or white LEDs (see Fig. 3, Para. 0095).

Regarding claim 6, Shuff further discloses a single LED failure does not affect functioning of other LEDs (see Para. 0140).

Regarding claim 7, Shuff further discloses the controller is configured to control (e.g. master TSCS 150, Para. 0117) flashing of the LEDs in unison (see Para. 0160).

Regarding claim 8, Shuff further discloses the controller (e.g. master TSCS 150, Para. 0117) is configured to control flashing of the LEDs in an alternating pattern (e.g. changing the at least one multicolor light 136 from GREEN to YELLOW to RED, and then to GREEN to continue a cycle, Para. 0149).

Regarding claim 9, Shuff further discloses the controller is configured to control flashing of the LEDs in a sequential pattern (see Para. 0156).

Regarding claim 10, Shuff further discloses the controller is configured to control flashing of the LEDs in coordination with flashing of an additional light source (e.g. pedestrian signal indicator 450, see Figs. 7A-7B) separately affixed to the sign post or separately affixed to a sign connected to the sign post (see Figs. 2A-2C, 12).

Regarding claim 11, Shuff further discloses the controller is configured to control flashing of the LEDs in unison with the flashing of the additional light source (see Para. 0117, 0160).

Regarding claim 12, Shuff further discloses the controller is configured to control flashing of the LEDs alternating with the flashing of the additional light source (see Para. 0117, 0160).

Regarding claim 13, the teachings of Shuff  have been discussed above.
However, Shuff is silent with respect to the waterproof seal includes a hermetical seal.
Cai teaches a waterproof layer (34, see Fig. 6), is filled inside the housing enclosure part (21) of each waterproof transparent cover (20), to seal and protect the inside circuit base plate (31), wherein the waterproof layer (34) can be made of waterproof materials like elastic fiber, acrylic resin etc, so as to prevent humidity of the circuit base plate (31) and LED component (32) resulting in damage or reduced lifecycle (see Fig. 6, Col. 3; lines 47-54).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuff’s cover to include a hermetical seal in order to prevent humidity of the LED component. One of ordinary skill in the art would have been motivated to make this combination to prevent damages that would result in damage or reduced lifecycle.

Regarding claim 15, Shuff further discloses the sign post (110) includes a post (support pole 102, see Fig. 2A, Para. 0097).

Regarding claim 16, the teachings of Shuff have been discussed above.
 However, Shuff is silent with respect to an elongated assembly is configured to be affixed to the front of the sign post using anti-theft hardware.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuff by including fixing means for attaching the lighting system to the sign post so that it will not be easily removed, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to include fixing means for affixing the lighting system to the front of the sign post using anti-theft hardware.

Regarding claim 17, the teachings of Shuff have been discussed above.
 However, Shuff is silent with respect to the electrically conductive material is configured to be connected to the controller using a pigtail connector.
Cai teaches protruding conductive contact (40 see Figs. 1 and 2, Col. 3; lines 60-63).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuff by including pigtail connector for connecting the electrically conductive material to the controller as a matter of choosing from a predictable connector with a reasonable expectation of success, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to choose pigtail connector in order to improve the electrical connection means.

Regarding claim 18, Shuff further discloses each LED light strip may include a flexible plastic material affixed with LED lights (see Para. 0022).
However, Shuff is silent with respect to the covering material includes a potting material.
Cai teaches a waterproof layer (34, see Fig. 6), is filled inside the housing enclosure part (21) of each waterproof transparent cover (20), to seal and protect the inside circuit base plate (31), wherein the waterproof layer (34) can be made of waterproof materials like elastic fiber, acrylic resin etc, so as to prevent humidity of the circuit base plate (31) and LED component (32) resulting in damage or reduced lifecycle (see Fig. 6, Col. 3; lines 47-54).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuff’s covering material to includes a potting material in order to prevent humidity of the LED component. One of ordinary skill in the art would have been motivated to make this combination to prevent damages that would result in damage or reduced lifecycle.

Regarding claim 19, Shuff further discloses the electrically conductive material includes one or more of an electrical wire or a circuit board (e.g. electrical power wiring, see Para. 0097, 0151).

Regarding claim 20, Shuff further discloses the sign post is attached to one or more of a stop sign, a yield sign, a crosswalk sign, a railroad crossing sign, a warning sign, a highway guide sign, a wrong way sign, a do not enter sign, or a speed limit sign (see Para. 0003, 0007).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shuff (US 2020/0005634) in view of Cai (US 9,159,252) and further in view of LAFORCE et al. (US 2017/0301268). 
Regarding claim 4, the teachings of Shuff have been discussed above.
 However, Shuff is silent with respect to the LEDs include a retroreflective sheeting.
LAFORCE et al. teaches a light-emitting traffic sign (12) that includes a panel (20) having light source (16, see Fig. 2, Par. 0051), a reflective film (25, see Fig. 2, Para. 0060-0061) may be retroreflective (e.g., retroreflective sheeting).
Therefore, in view of LAFORCE et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuff by including retroreflective sheeting  in order to allow at least a portion of light emitted from headlights of an approaching car to be reflected off the outer surface and returned towards the light originator e.g. car. One would have been motivated to make this combination to increase the reflectivity of incoming light.

Regarding claim 14, Shuff further discloses a stop sign plate and at least one light indicator (Para. 0007).
However, Shuff is silent with respect to the sign post comprises wood or metal.
LAFORCE et al. teaches a light-emitting traffic sign (12) that includes a panel (20); wherein the panel (20) is at least mainly (i.e., mainly or entirely) made of metallic material (see Para. 0055).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form the sign post from wood or metal as suggested by LAFORCE et al. as wood or metal can withstand atmospheric agents such as rain and snow, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidling et al. (US 11,276,336) discloses an illuminated traffic sign comprising a signage print coupled with a reflective sheet; a sign body; Cummings et al.(US 2018/0033259) discloses a system for detecting a vehicle traveling a designated direction of travel on a roadway includes a sign having a front surface and a back surface; Heap (US 2006/0061487) discloses a signal device such as for use at traffic intersections and school crossings, comprising: a front, indicia-bearing sign portion for communicating traffic instructions to on-coming traffic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875